NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                              NOV 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

KEVIN GATHERU MBUGUA,                            No. 10-72084

              Petitioner,                        Agency No. A078-664-601

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted November 19, 2014**
                               San Francisco, California

Before: NOONAN, FERNANDEZ, and IKUTA, Circuit Judges.

       Kevin Gatheru Mbugua, a native and citizen of Kenya, petitions for review

of the Board of Immigration Appeals’ (BIA) denial of his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252(a), and deny the petition for review.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The BIA correctly determined that Mbugua did not meet his burden of

submitting evidence showing that country conditions in Kenya had changed in a

way that would establish Mbugua’s prima facie eligibility for relief from removal.

As the BIA stated, the record lacks any evidence supporting Mbugua’s claim that

his father was killed for political reasons. The BIA’s determination that tribal

violence in Kenya involving the Kikuyu tribe had ended at the time Mbugua filed

his motion is also supported by substantial evidence. Because Mbugua failed to

show changed country conditions, his motion to reopen did not qualify for an

exception from the ninety-day filing deadline. See 8 U.S.C. § 1229a(c)(7)(C)(i)–

(ii); 8 C.F.R. § 1003.2(c)(2)–(3). Accordingly, the BIA did not err in denying

Mbugua’s motion to reopen as untimely.

      PETITION DENIED.




                                          2